DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-9, 12, 15, 16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenthal (US20040217671, hereinafter Rosenthal).
Regarding claim 1, Rosenthal discloses an actuator comprising: a laminate including an elastomer layer (12) and an 5electrode (114, 16), wherein the laminate has a spiral or concentric shape (Figs. 2, 3), pre-distortion (pre-straining) is applied to at least one member out of the elastomer layer and the electrode, and area distortion of the at least one member is 10% or 10larger (200%-400%, paragraph 0045).
Regarding claim 2, Rosenthal discloses circumferential prestrain form about 300-500% and axial prestrain from about 150-250% (paragraph 0072).
Regarding claim 3, the area distortion of the at least one member is 50% or larger.
Regarding claim 4, the pre-distortion is applied in an axial direction and a circumferential direction of the laminate. (paragraph 0072)
Regarding claim 5, the limitation of “a contraction 25force in the axial direction and a contraction force in the circumferential direction of the laminate are balanced” is not a structural limitation and therefore given little patentable weight.
Regarding claim 7, Rosenthal discloses a multilayer electroactive device structure. The multilayer structure comprises multiple polymer layers disposed on each other before rolling or winding. (paragraph 67)
Regarding claims 8 and 9, Rosenthal discloses a surface layer of the member having the multilayer structure has stickiness. In paragraph 78, Rosenthal discloses the use of an adhesive, glue, permanent attachment. In paragraph 233, Rosenthal discloses adding an adhesive or glue to help secure polymer layers to each other. 
Regarding claim 12, one end on an outermost circumferential side of the laminate having a spiral shape is stopped winding by adhesion.
Regarding claim 15-16, Rosenthal discloses different applications for the electroactive polymer actuator including driving members, robotics, etc.… Additionally, Rosenthal discloses different shapes, connection schemes and arrangements of mechanical linkages may be used with their invention. (paragraph 144)
Regarding claims 19-20, Rosenthal discloses the use of the actuator in a tactile sensor and a driving device comprising the claimed actuator.
Claims 1-4, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bredard (WO2007003048, hereinafter Bredard).
Regarding claim 1, Bredard discloses an actuator comprising: a laminate (Figs. 4-6, 11) including an elastomer layer (221) and an 5electrode (31, 35), wherein the laminate has a spiral or concentric shape (Fig. 11), pre-distortion (pre-straining, paragraph 42) is applied to at least one member out of the elastomer layer and the electrode, and area distortion of the at least one member is 10% or 10larger (paragraph 60).
Regarding claims 2-4, Bredard discloses the polymer pre-straining percentages in paragraph 60.
Regarding claim 10, Bredard discloses clamping the dielectric polymer roll with plastic polymer clamps (22, 24).
Regarding claim 11, Bredard discloses a tubular housing member (cover 128) which houses the laminate having a spiral shape.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenthal.
Regarding claim 6, Rosenthal discloses, in paragraph 49, the use of materials based on the material properties such as modulus of elasticity or dielectric constants. A low modulus of elasticity is acknowledged by Rosenthal. Therefore, it is the Examiner's position that it would have been obvious to one with ordinary skill in the art at the time the invention was filed to select a material based on the material properties to obtain the desired deformation characteristics of the actuator.
Claims 13-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenthal in view of Yoshida (US20190003905, hereinafter Yoshida).
 Regarding claims 13 and 14, Rosenthal discloses the invention as explained above, but fails to disclose the actuator being spirally twisted or the actuator having a fiber shape. Yoshida discloses an electroactive actuator having a spirally twisted structure and the fiber shape of the actuator. In paragraph 210, Yoshida discloses the form of the tinsel wire having a structure in which a rolled copper foil is helically wound around a fiber formed by twisting short fibers, a voltage signal corresponding to a tension is easily detected in the case of applying the tension to the piezoelectric substrate, and as a result, piezoelectric sensitivity and the stability of a piezoelectric output are further improved. Therefore, it is the Examiner's position that it would have been obvious to one with ordinary skill in the art at the time the invention was filed to spirally twist to provide a structure with sensitivity and stability wherein the piezoelectric output is improved.
Regarding claims 17-18, Rosenthal discloses the invention as explained above, including combining actuators to form a driving member. Rosenthal fails to disclose a plurality of actuators arranged in a mesh pattern. Yoshida discloses a piezoelectric arrangement forming mesh patterns (paragraph 558). Therefore, it is the Examiner's position that it would have been obvious to one with ordinary skill in the art at the time the invention was filed to combine actuators in a mesh form as necessitated by the specific requirements of the particular application. 
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaydi San Martin whose telephone number is (571)272-2018.  The examiner can normally be reached on M-Th 7:45-6:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J. San Martin/
Primary Examiner, Art Unit 2837